 



EXHIBIT 10.9

AMENDMENT NUMBER ONE
to the
AMENDED AND RESTATED SALE AND SERVICING AGREEMENT,
Dated as of November 25, 2003,
among
OPTION ONE OWNER TRUST 2001-2,
OPTION ONE LOAN WAREHOUSE CORPORATION,
OPTION ONE MORTGAGE CORPORATION
and
WELLS FARGO BANK MINNESOTA, NATIONAL ASSOCIATION

          This AMENDMENT NUMBER ONE (this “Amendment”) is made and is effective
as of this 30th day of April, 2004, among Option One Owner Trust 2001-2 (the
“Issuer”), Option One Loan Warehouse Corporation (the “Depositor”), Option One
Mortgage Corporation (the “Loan Originator” and the “Servicer”) and Wells Fargo
Bank Minnesota, National Association, as Indenture Trustee (the “Indenture
Trustee”), to the Amended and Restated Sale and Servicing Agreement, dated as of
November 25, 2003 (as amended, the “Sale and Servicing Agreement”), among the
Issuer, the Depositor, the Loan Originator, the Servicer and the Indenture
Trustee, as otherwise amended.

RECITALS

          WHEREAS, the parties hereto desire to amend the Sale and Servicing
Agreement subject to the terms and conditions of this Amendment.

          NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and of the mutual covenants herein
contained, the parties hereto hereby agree as follows:

          SECTION 1. Defined Terms. Any terms capitalized but not otherwise
defined herein shall have the respective meanings set forth in the Sale and
Servicing Agreement.

          SECTION 2. Amendments.



  (a)   Effective as of April 30, 2004, Section 1.01 of the Sale and Servicing
Agreement is hereby amended by deleting the definition of “Trust Accounts” and
replacing such definition with the following:

                         “Trust Accounts: The Distribution Account, the
Collection Account, the Advance Account and the Transfer Obligation Account.”



  (b)   Effective as of April 30, 2004, Section 2.06(a) of the Sale and
Servicing Agreement is hereby amended by deleting the first paragraph of such
Section and replacing it in its entirety with the following:

 



--------------------------------------------------------------------------------



 



                         “Two (2) Business Days prior to each Transfer Date, the
Issuer shall give notice to the Initial Noteholder of such upcoming Transfer
Date and provide an estimate of the number of Loans and aggregate Principal
Balance of such Loans to be transferred on such Transfer Date. On the Business
Day prior to each Transfer Date, the Issuer shall provide the Initial Noteholder
a final Loan Schedule with respect to the Loans to be transferred on such
Transfer Date. On each Transfer Date, the Depositor or the applicable QSPE
Affiliate shall convey to the Issuer, the Loans and the other property and
rights related thereto described in the related S&SA Assignment, and the Issuer,
only upon the satisfaction of each of the conditions set forth below on or prior
to such Transfer Date, shall deposit or cause to be deposited cash in the amount
of the Additional Note Principal Balance received from the Initial Noteholder in
the Advance Account in respect thereof, and the Paying Agent shall, promptly
after such deposit, withdraw the amount deposited in respect of applicable
Additional Note Principal Balance from the Advance Account, and distribute such
amount to or at the direction of the Depositor or the applicable QSPE Affiliate
in payment of the Sales Price for the related Loans. If amounts are withdrawn
from the Advance Account in payment of the Sales Price of any Wet Funded Loan
that is not actually funded to the related Borrower on the date of withdrawal,
the Loan Originator shall redeposit or cause to be redeposited such amounts into
the Advance Account prior to the close of business on such day. If the related
Loan is not funded to the related Borrower by 4:00 p.m. New York City time on
the immediately following Business Day, such amount shall be returned by the
Paying Agent to the Initial Noteholder by wire transfer not later than 4:30 p.m.
New York City time on such immediately following Business Day.”



  (c)   Effective as of April 30, 2004, Section 5.04 of the Sale and Servicing
Agreement is hereby amended by deleting such Section and replacing it in its
entirety with the following:

          “Section 5.04 Advance Account.

          (a) The Servicer, for the benefit of the Noteholders, shall cause to
be established and maintained an Advance Account (the “Advance Account”), which
shall be a separate Eligible Account entitled “Option One Owner Trust 2001-2
Advance Account, Wells Fargo Bank Minnesota, National Association, as Indenture
Trustee, for the benefit of the Option One Owner Trust 2001-2 Mortgage-Backed
Notes.” The Advance Account shall be maintained with a depository institution
and shall satisfy the requirements set forth in the definition of Eligible
Account. Funds in the Collection Account shall not be invested.

          (b) Deposits and Withdrawals. Amounts in respect of Additional Note
Principal Balances purchased on Transfer Dates related to Loans shall be
deposited in and withdrawn from the Advance Account as provided in
Sections 2.01(c) and 2.06 hereof and Section 3.01 of the Note Purchase
Agreement. All amounts on deposit in the Advance Account at any time shall be
the property of the Initial Noteholder and shall be held in escrow by the
Indenture Trustee for application in accordance with this Agreement.”

          SECTION 3. Representations. In order to induce the parties hereto to
execute and deliver this Amendment, each of the Issuer, the Depositor and the
Loan Originator hereby jointly and severally represents to the other parties
hereto and the Noteholders that as of the date hereof, after

2



--------------------------------------------------------------------------------



 



giving effect to this Amendment, (a) all of its respective representations and
warranties in the Note Purchase Agreement and the other Basic Documents are true
and correct, and (b) it is otherwise in full compliance with all of the terms
and conditions of the Sale and Servicing Agreement.

          SECTION 4. Limited Effect. Except as expressly amended and modified by
this Amendment, the Sale and Servicing Agreement shall continue in full force
and effect in accordance with its terms. Reference to this Amendment need not be
made in the Sale and Servicing Agreement or any other instrument or document
executed in connection therewith or herewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Sale and
Servicing Agreement, any reference in any of such items to the Sale and
Servicing Agreement being sufficient to refer to the Sale and Servicing
Agreement as amended hereby.

          SECTION 5. Fees and Expenses. The Issuer and the Depositor jointly and
severally covenant to pay as and when billed by the Initial Noteholder all of
the reasonable out-of-pocket costs and expenses incurred in connection with the
transactions contemplated hereby and in the other Basic Documents including,
without limitation, (i) all reasonable fees, disbursements and expenses of
counsel to the Initial Noteholder, (ii) all reasonable fees and expenses of the
Indenture Trustee and Owner Trustee and their counsel and (iii) all reasonable
fees and expenses of the Custodian and its counsel.

          SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE.

          SECTION 7. Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

          SECTION 8. Limitation on Liability. It is expressly understood and
agreed by the parties hereto that (a) this Amendment is executed and delivered
by Wilmington Trust Company, not individually or personally, but solely as Owner
Trustee of Option One Owner Trust 2001-2 in the exercise of the powers and
authority conferred and vested in it, (b) each of the representations,
undertakings and agreements herein made on the part of the Issuer is made and
intended not as personal representations, undertakings and agreements by
Wilmington Trust Company but is made and intended for the purpose for binding
only the Issuer, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust Company, individually or personally, to perform
any covenant either expressed or implied contained herein, all such liability,
if any, being expressly waived by the parties hereto and by any Person claiming
by, through or under the parties hereto and (d) under no circumstances shall
Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Amendment or any other related documents.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their duly authorized officers as of the day and
year first above written.

              OPTION ONE OWNER TRUST 2001-2
 
       

  By:   Wilmington Trust Company, not in its     individual capacity but solely
as owner trustee
 
       

  By:   /s/ Patricia A. Evans

            Name: Patricia A. Evans     Title: Assistant Vice President
 
            OPTION ONE LOAN WAREHOUSE CORPORATION
 
       

  By:   /s/ Bob Fulton

            Name: Bob Fulton     Title: Assistant Secretary
 
            OPTION ONE MORTGAGE CORPORATION
 
       

  By:   /s/ Bob Fulton

            Name: Bob Fulton     Title: Assistant Secretary
 
            WELLS FARGO BANK MINNESOTA, NATIONAL     ASSOCIATION, as Indenture
Trustee
 
       

  By:   /s/ Reid Denny

            Name: Reid Denny     Title: V.P.

 